                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                 NORTHERN DIVISION

                                      NO.: 2:19-CR-12-FL-2



UNITED STATES OF AMERICA
                                                                         ORDER
     v.

PHILLIP R. CARAWAN



          This matter having come before the Court by the Defendant’s motion to amend the

surrender order at DE 66 to delay his surrender to the Bureau of Prisons date, it is ORDERED

that the motion is granted. For the reasons set forth in the motion related to the COVID-19 virus

pandemic and for good cause shown, the Defendant’s voluntary surrender date is continued for

90 days, from April 13, 2020 until at least, but no sooner than July 13, 2020. All other conditions

in the Court’s order, at DE 66, shall remain in full force and effect.

          SO ORDERED

                8th
          This______day of April, 2020.


                                               ____________________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge
